Citation Nr: 0007842	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for squamous cell 
carcinoma.

3.  Entitlement to service connection for bilateral foot, 
knee, leg, and ankle conditions.

4.  Entitlement to service connection for a low back 
condition.

5.  Entitlement to service connection for a right index 
finger disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

7.  Entitlement to a compensable rating for right testicular 
atrophy.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision that denied service 
connection for squamous cell carcinoma, bilateral foot, knee, 
leg, and ankle conditions, a low back condition, and a right 
index finger disorder, and denied an application to reopen a 
claim for service connection for a stomach condition.  The 
December 1997 RO decision also granted service connection and 
a noncompensable rating for right testicular atrophy 
(although special monthly compensation was also granted); and 
the RO has certified the issue of entitlement to a 
compensable rating for this condition.  The veteran also 
appeals from a February 1998 RO decision that denied service 
connection for asthma.  


REMAND

In a substantive appeal (VA Form 9) submitted in April 1998, 
the veteran specifically requested a hearing before the RO 
hearing officer.  The RO took no action on this request.  
Thus, to accord the veteran due process, the case must be 
remanded for an RO hearing.  38 C.F.R. § 3.103 (1999).

There are also additional matters which require RO action on 
remand.  The Board notes that service connection for a hiatal 
hernia and asthma was denied in a September 1982 RO decision.  
The file does not contain clear notice to the veteran of that 
denial of service connection, and the RO should attempt to 
locate same.  In recent rating action, the RO stated one 
issue was whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
stomach disorder (including hiatal hernia), yet the issue of 
service connction for asthma was addressed without regard to 
finality of a prior final decision.  The RO should explain 
the reasoning behind this different treatment of the two 
issues.  

It also appears that the veteran did not file a timely 
substantive appeal on the issue of entitlement to a 
compensable rating for right testicular atrophy.  A statement 
of the case on this issue was sent to the veteran in April 
1998, but the file does not show a timely substantive appeal 
thereafter.  The RO should inform the veteran of the rules on 
timely appeals, as the Board may dismiss this issue for lack 
of a timely appeal.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999); Marsh v. West, 11 Vet.App. 468 (1998).  [The April 
1998 statement of the case also addressed the issue of 
service connection for asthma, but a statement in support of 
claim, submitted by the veteran in May 1998, is sufficient 
for a timely substantive appeal as to that issue.]

The Board notes that one of the veteran's service medical 
records (original record obtained directly from the service 
department), dated August 11, 1975, contains a written 
description of treatment for a cold or URI (upper respiratory 
infection) at a dispensary of a U.S. Naval Station.  In April 
and May 1998, the veteran submitted photocopies of a number 
of service and post-service medical records from the service 
department.  He twice submitted a photocopy of the above-
noted August 11, 1975 service medical record, but the copy he 
submitted appears to have been altered.  More specifically, 
the submitted photocopy has several added lines in the middle 
of the original entry, just above the line showing an 
impression of URI (the original record from the service 
department is continuous, with no skipped lines), and in the 
several added lines of the photocopy is a written entry 
concerning right and left knee and foot pain and a history of 
arthritis (such entry also appears to be in different 
handwriting than the original and is incongruous with the 
subject of the rest of the medical record from that date).  
The RO should ascertain the source of the apparent additions 
to the service medical record.  

In view of the foregoing, the case is remanded to the RO for 
the following action: 

1.  The RO should clearly identify the 
notice which was sent to the veteran of 
the RO's September 1982 decision which 
denied service connection for asthma and 
a stomach condition (hiatal hernia).  If 
proper notice is found, the RO should 
handle the related issues as whether 
there is new and material evidence to 
reopen the claims for service connection 
for asthma and a stomach condition; if 
proper notice is not found, the service 
connection issues should be addressed 
without regard to rules of finality.

2.  With regard to the claim for a 
compensable rating for right testicular 
atrophy, the RO should inform the veteran 
of the rules concerning filing a timely 
substantive appeal, and he should be 
given an opportunity to present argument 
on timeliness of appeal of this issue.  

3.  The RO should contact the veteran and 
his representative, and perform any other 
indicated investigation, in order to 
determine the source of the additional 
entries on the photocopy of the August 
11, 1975 service medical record which was 
submitted by the veteran.  The RO should 
place a memorandum in the file concerning 
the authenticity of the submitted record.

4.  The RO should provide the veteran 
with a hearing before an RO hearing 
officer on all issues which are properly 
on appeal.

5.  Thereafter, the RO should review the 
issues on appeal.  If the benefits sought 
are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







